DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-10, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 20190074339).
Regarding claim 1, Ma discloses (Figs. 1-7) a display device, comprising: an array substrate (10) having a plurality of pixel electrodes (34), wherein the array substrate has a planarization layer (32); an isolation structure (38) between the pixel electrodes and configured to form a first resistance between the adjacent pixel electrodes; and a front panel laminate (FPL) structure located on the isolation structure and the pixel electrodes (section 0054), and having a display medium layer (40) therein, wherein the display medium layer is located above a top surface of the isolation structure, and an entirety of the isolation structure (38) is below a bottom of the display medium layer (40), the FPL structure comprises an adhesive layer (46) covering the pixel electrodes and the isolation structure, and an entirety of the adhesive layer is located above a top of the planarization layer (32).
Regarding claim 2, Ma discloses (Figs. 1-7) the adhesive layer (46) has a second resistance (sections 0034-0038).
Regarding claim 3, Ma discloses (Figs. 1-7) the isolation structure (38) extends to top surfaces of the pixel electrodes (34).
Regarding claim 4, Ma discloses (Figs. 1-7) the isolation structure (38) has a bottom portion and a top portion on the bottom portion (portion of 38 adjacent to 18), and a width of the top portion is greater than a width of the bottom portion.
Regarding claim 5, Ma discloses (Figs. 1-7) the bottom portion of the isolation structure (38) is in contact with sidewalls of the pixel electrodes (34).
Regarding claim 9, Ma discloses (Figs. 1-7) the array substrate has a plurality of pixel areas (45), and each of the pixel areas is surrounded by the isolation structure (38).
Regarding claim 10, Ma discloses (Figs. 1-7) the array substrate has a plurality of thin film transistors (28) covered by the planarization layer (32), and the pixel electrodes and the isolation structure are located on the planarization layer.
Regarding claim 12, Ma discloses (Figs. 1-7) an array structure, comprising: a substrate (10); a first metal layer (24) disposed on the substrate; a first isolation layer (26) covering the first metal layer; a second metal layer (18, 20) disposed on the first isolation layer; a second isolation layer (30) covering the second metal layer; a planarization layer (32) disposed on the substrate and covering the second isolation layer, a plurality of pixel electrodes (34) disposed on the planarization layer; an isolation structure (38) disposed on the planarization layer and between the pixel electrodes; and a display medium layer (40) located above a top surface of the isolation structure, wherein an entirety of the isolation structure is below a bottom of the display medium layer; and an adhesive layer (46) covering the pixel electrodes and the isolation structure, wherein an entirety of the adhesive layer is located above a top of the planarization layer.
Regarding claim 14, Ma discloses (Figs. 1-7) the isolation structure (38) has a bottom portion and a top portion on the bottom portion (portion of 38 adjacent to 18), and a width of the top portion is greater than a width of the bottom portion.
Regarding claim 15, Ma discloses (Figs. 1-7) the isolation structure (38) partially covers the pixel electrodes (34).
Regarding claim 16, Ma discloses (Figs. 1-7) the adhesive layer (46) has a second resistance (sections 0034-0038).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Hiraga (US 20170250362).
Regarding claim 6, Ma does not necessarily disclose the top portion of the isolation structure is in contact with the adhesive layer of the FPL structure and top surfaces of the pixel electrodes.
Hiraga discloses (Figs. 1-8) the top portion of the isolation structure (134) is in contact with the adhesive layer (141) of the FPL structure and top surfaces of the pixel electrodes (133). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hiraga to obtain a uniform flat surface so that luminance and color unevenness is suppressed. 
Regarding claim 7, Ma does not necessarily disclose the isolation structure is made of a material comprising silicon nitride or silicon oxide.
Hiraga discloses (Figs. 1-8) the isolation structure (134) is made of a material comprising silicon nitride or silicon oxide (section 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hiraga to obtain an insulating material. 
Regarding claim 8, Ma discloses (Figs. 1-7) the FPL structure further has a light-transmissive sheet (48) and a common electrode (42), the common electrode is located on a bottom surface of the light-transmissive sheet.
Ma does not necessarily disclose the display medium layer is located between the common electrode and the adhesive layer.
Hiraga discloses (Figs. 1-8) the display medium layer (143, 145) is located between the common electrode (136) and the adhesive layer (141) (section 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hiraga to drive the display device. 
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Yamazaki et al. (US 20030173890).
Regarding claim 11, Ma does not necessarily disclose a dielectric constant of the planarization layer is smaller than a dielectric constant of the isolation structure.
Yamazaki discloses (Figs. 1-11) a dielectric constant of the planarization layer (109) is smaller than a dielectric constant of the isolation structure (111) (materials of 109 is smaller than materials of 111; sections 0036, 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yamazaki to eliminate crosstalk and to protect the electrical components. 
Regarding claim 13, Ma does not necessarily disclose a dielectric constant of the planarization layer is smaller than a dielectric constant of the isolation structure.
Yamazaki discloses (Figs. 1-11) a dielectric constant of the planarization layer (109) is smaller than a dielectric constant of the isolation structure (111) (materials of 109 is smaller than materials of 111; sections 0036, 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yamazaki to eliminate crosstalk and to protect the electrical components. 
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871